Citation Nr: 1647962	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  10-17 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York.


THE ISSUE

Entitlement to service connection for residuals of a sexually transmitted disease, to include a skin condition of the penis and bilateral thighs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service with the United States Air Force from August 1968 to August 1972, including service in Korea.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied service connection for a skin condition of the scrotum and right thigh. The Veteran appealed the determinations made in the decision and the matters are now before the Board.

As reflected in an August 2014 internal VA communication, the Veteran's VA Form-9, Substantive Appeal to the Board of Veterans Appeals, cannot be located. Evidence and communications within the claims file confirm that an appeal was received by VA in April 2010 following the issuance of a Statement of the Case (SSOC). The Board regrets that the Veteran's Substantive Appeal to the Board is not of record, but finds that the issues are nonetheless properly before the Board at this time.

The Veteran initially filed his claim in March 2007. He sought service connection for residuals of a sexually transmitted disease to include a skin condition of the penis, scrotum, and thighs. It is noted that the Veteran also sought entitlement to service connection for a foot condition to include Athlete's foot.

In its April 2010 statement of the case, the RO adjudicated service connection for skin disorders, including the Veteran's scrotum, right thigh, left thigh, penis, and feet. In the decision, the RO categorized each skin condition individually to include service connection for a skin condition of the scrotum, a skin condition of the right thigh, a skin condition of the left thigh, and a skin condition of the penis as residuals from a sexually transmitted disease. Though inconsistent in the manner in which it has phrased the issues, the Board now names the issues as service connection for a skin condition of the feet and residuals of a sexually transmitted disease, to include a skin disorder located on his left and right thighs, penis, and scrotum, for sake of clarity.

In March 2016, the Board remanded the case to the RO for additional development. Specifically, the RO was instructed to conduct a medical examination and to provide an etiology opinion on each skin condition, to include any similar in-service symptom manifestation including gonorrhea, burning of the urethral orifice, a mass on the left testicle, pimples on the glans of the penis, warts on the shaft of the penis, groin rash, and Athlete's foot. There is substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

Based on a March 2016 VA examination, the RO made the following decisions: 1) service connection for tinea cruris (eczema), claimed as skin condition of the scrotum was granted with an evaluation of 0 percent effective; 2) service connection for tines pedis (Athlete's foot), claimed as Athletes foot was granted with an evaluation of 0 percent; and 3) service connection for onychomycosis (nail fungus) was granted with an evaluation of 0 percent.

As a result, the remaining issue before the Board is the Veteran's service connection claim regarding residuals of a sexually transmitted disease, to include a skin disorder located on the penis and bilateral thighs.

FINDING OF FACT

The current residuals of a sexually transmitted disease are not etiologically related to a sexually transmitted disease acquired in service as they are likely related to a condition acquired after separation.


CONCLUSION OF LAW

The criteria for service connection for residuals of a sexually transmitted disease, to include a skin disorder of bilateral thighs and penis, has not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309(a), 3.159 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for residuals from a sexually transmitted disease, which he acquired during his military service. He has been treated for a recurrent skin condition, which includes symptoms of rash, eczema, and papules found on his penis, groin, buttocks, and lower back.

I.	Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Residuals of a sexually transmitted disease, to include a skin disorder located on the penis and bilateral thighs.

With respect to element (1), a current disability, the April 2016 VA examination indicates that the Veteran currently has the presence of a skin condition, Herpes Simplex Virus (ICD B00.1), that is localized to the Veteran's sacral region and his lower back. The Veteran currently takes oral Acyclovir to treat the condition.

Nurse practitioner YM noted that the Veteran has a positive history of a genital wart (ICD B07.8); however, she opined that this condition had resolved and that residual symptoms were not present.

Inspection of the Veteran's groin and thigh area revealed evidence of hyperpigmentation of the skin in a circular pattern bilaterally; however, there was no visible manifestation of a rash, flaking, or redness. Inspection of the Veteran's back and buttock revealed that there was evidence of a few scattered dried lesions on the right and left buttock as well as the penis. Also, there was evidence of several post hyper-pigmented spots from previous lesions with the surrounding skin being dry and scaly.

Therefore, element (1), a current disability, of service connection for residuals from a sexually transmitted disease, has been met.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran reports that he was treated for a sexually transmitted disease while in service. See August 2008 VA Form 21-4138. In support of his claim, the Veteran contends that during his time in service, he acquired a venereal disease and experienced a skin condition of the penis, scrotum, and thighs as a result. He noticed a wart on his penis as well as redness and itching in the affected areas. He received medication to treat the condition while stationed in Korea and was seen for follow-up appointments related to his residuals after his discharge from the military.

Service treatment records support a finding that the Veteran was treated for a sexually transmitted disease while in service. In March 1969, the Veteran presented with burning at the urethral orifice with noted discharge. Diagnostic bacterial culture revealed a diagnosis of gonorrhea and he was treated with Penicillin. In December 1969, he presented with genital warts and was treated with Podophyllin. In January 1971, the Veteran presented with a groin rash and swelling of his left testicle. Follow-up appointments performed a removal of a wart on the inside of the left leg and determined that the testicular condition was a benign spermatic granuloma of the epididymis. The examiner noted that no therapy was warranted for the left testicle due to the benign nature of the condition. The Veteran's June 1972 separation exam noted that his gonorrhea resolved satisfactorily. No other sexually transmitted diseases or residuals were noted on separation.

The Veteran is competent to report having been diagnosed with a sexually transmitted disease while in-service, and his reports are highly credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (personal knowledge is that which comes to the witness through the use of his senses - that which is heard, felt, seen, smelled, or tasted). Furthermore, his service treatment records support his contentions that he experienced a sexually transmitted disease in service. The Veteran is highly credible as his reporting of symptoms has remained consistent throughout treatment for his skin conditions.

Therefore, element (2), in-service incurrence or aggravation of the claimed in-service injury, residuals from a sexually transmitted disease to include a skin disorder of the penis and bilateral thighs, has been met.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the current residuals of a sexually transmitted disease, located on the Veteran's penis and bilateral thighs, are etiologically related to service.

Here, the Veteran asserts that the current skin condition, located his penis and thighs, are residuals of an in-service sexually transmitted disease he obtained while in service. During his March 2016 VA examination, he stated that he was treated for a rash on the penis and groin during service. The Veteran reports that the rash has recurred intermittently over the years and first started while he was stationed in Korea. His chief complaint at his examination was a recurring itchy rash on the right and left inner thighs with scaly and dry skin at the affected areas. He says he developed a new rash on the lower back and buttocks in the 2008, which he describes as painful and itchy. It is noted that the Veteran's medical history reveals that he has been taking medication regularly for flare-ups related to his rash since its onset in 2008. 

Certain chronic disabilities, listed under §3.309(a), are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from active duty. Additionally, when a disease is not shown to be chronic during service or the one year presumptive period, service connection may be established by showing continuity of symptomatology after service as per §3.303(b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed in 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. Walker v. Shinseki, 708 F.3d 1331 (Fed Cir. 2013). Here, the Veteran's skin condition is not among those listed under 3.309(a); accordingly, such presumptive service connection is not warranted. 

In addition, the disease in question is not one presumptively associated with exposure to herbicide agents, such as Agent Orange.  

While the Veteran is competent to report that he experiences symptoms of pain, itchiness, and redness on his skin, he lacks the necessary education, training, and experience to offer a medical diagnosis or to provide an etiology opinion linking current residuals of a sexually transmitted disease to that experienced in service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The record indicated that the Veteran first presented for treatment of Balanitis (rash of the penis) in October 2008. Dr. AJ prescribed Nystatin cream to treat the rash. A follow-up appointment in March 2009 for Balanitis noted that the area improved with Nystatin and lotion; but, that circumcision could reduce symptoms if the irritation became chronic and did not resolve. The Veteran continued to seek treatment for skin rash of the penis, groin, thighs, and buttocks from 2009 to 2011. Similar findings were present at these follow-up appointments where Nystantin was shown to reduce irritation to his penis and Valtrex helped clear the rash on his buttocks.

In a March 2016 VA examination, Nurse Practitioner YM opined that the Veteran's current residual symptoms from a sexually transmitted disease were not related to service. She endorsed Herpes Simplex Virus (ICD B00.1) as the skin condition affecting the Veteran's sacral region and lower back. Inspection of the Veteran's groin and thighs revealed evidence of hyperpigmentation of the skin in a circular pattern bilaterally, but that no rash, flaking or redness was visible. She noted that a history of Herpes Simplex Virus dated back to 2008; and therefore, was not incurred in service. Additionally, the examiner endorsed a history of genital warts (ICD B07.8), but noted that the penile lesion resolved with no residual effects in the 1970's as per the Veteran's report. In summary, she opined that Veteran's current skin condition was less likely as not caused by or incurred during service as there was no evidence in the service records pertaining to a diagnosis of Herpes Simplex Virus.

For a medical opinion to be adequate, it must be based upon sufficient facts or data, the product of reliable principles and methods, and the result of principles and methods reliably applied to the facts.  Nieves-Rodriguez v. Peake, 22 Vet. App 295, 302 (2008). Here, the medical opinion is adequate as it was based on a full review of the Veteran's medical history and is based on supported principles found within the field of dermatology practice and treatment.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim. The Board finds that the evidence weighs against a finding that the Veteran's current skin condition of the penis and thighs are at least as likely related to or caused by his military service.

Therefore, element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury, current residuals of a sexually transmitted disease, to include a skin disorder of the penis and bilateral thighs, has not been met.  

I.	Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2015). Here, the Veteran was provided with the relevant notice and information in a letter dated January 2007, prior to the initial adjudication of his claim. He has received additional notice letters as his claim has developed. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). He has not alleged any notice deficiency during the adjudication of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations for his claimed skin condition which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.


ORDER

Service connection for residuals of a sexually transmitted disease, to include a skin condition of the penis and bilateral thighs, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


